Exhibit 10.17





FOURTEENTH AMENDMENT
UAL CORPORATION
EMPLOYEE STOCK OWNERSHIP PLAN
(Effective as of July 12, 1994)

            By virtue and in exercise of the amending power reserved to UAL
Corporation (the "Company") under Section 13.1(a) of the UAL Corporation
Employee Stock Ownership Plan (effective as of July 12, 1994) (the "Plan"),
which amending power thereunder is subject to the approval of the Air Line
Pilots Association International ("ALPA") and the International Association of
Machinists and Aerospace Workers (the "IAM"), the Company hereby amends the Plan
to reflect the changes in the law made by the passage of the Economic Growth and
Tax Relief Reconciliation Act of 2001 ("EGTRRA") and adopts provisions
reflecting final regulations governing minimum required distributions, subject
to the approval of ALPA and the IAM, as follows.

I.         The following Appendix B is hereby added to the plan:

"APPENDIX B

PROVISIONS TO REFLECT CHANGES UNDER THE ECONOMIC GROWTH

AND TAX RELIEF RECONCILIATION ACT OF 2001

PREAMBLE

            A.     Adoption and effective date of amendment. This Appendix B to
the Plan is adopted to reflect certain provisions of EGTRRA and is intended as
good faith compliance with the requirements of EGTRRA and to be construed in
accordance with EGTRRA and guidance issued thereunder. Except as otherwise
provided, this amendment shall be effective as of the first day of the first
Plan Year beginning after December 31, 2001.

            B.     Supersession of inconsistent provisions. This amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this amendment.

            1     Modification of Top-Heavy Rules. (a)     Effective Date.  This
Section shall apply for purposes of determining whether the Plan is a top-heavy
plan under Section 416(g) of the Code for Plan Years beginning after December
31, 2001, and whether the Plan satisfies the minimum benefits requirements of
Section 416(c) of the Code for such years. This Section 1 amends the relevant
provisions of Section 14 of the Plan.

(b)     Determination of Top-Heavy Status.

         (i)     Key Employee.  Key Employee means any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
that includes the Determination Date was an officer of the Employer having
annual compensation greater than $130,000 (as adjusted under Section 416(i)(1)
of the Code for Plan Years beginning after December 31, 2002), a 5-percent owner
of the Employer, or a 1-percent owner of the Employer having annual compensation
of more than $150,000. For this purpose, annual compensation means compensation
within the meaning of Section 415(c)(3) of the Code. The determination of who is
a Key Employee will be made in accordance with Section 416(i)(1) of the Code and
the applicable regulations and other guidance of general applicability issued
thereunder.             (ii)     Determination of present values and amounts. 
This Section 1(b)(ii) shall apply for purposes of determining the present values
of accrued benefits and the amounts of account balances of Employees as of the
Determination Date.
            (1)     Distributions during year ending on the Determination Date. 
The present values of accrued benefits and the amounts of account balances of an
Employee as of the Determination Date shall be increased by the distributions
made with respect to the Employee under the Plan and any plan aggregated with
the Plan under Section 416(g)(2) of the Code during the 1-year period ending on
the Determination Date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting "5-year period"
for "1-year period."             (2)     Employees not performing services
during year ending on the Determination Date. The accrued benefits and accounts
of any individual who has not performed services for the Employer during the
1-year period ending on the Determination Date shall not be taken into account.
  (c) Minimum Benefits.

            (i)     Matching contributions. Employer matching contributions
shall be taken into account for purposes of satisfying the minimum contribution
requirements of Section 416(c)(2) of the Code and the Plan. The preceding
sentence shall apply with respect to matching contributions under the Plan or,
if the Plan provides that the minimum contribution requirement shall be met in
another plan, such other plan. Employer matching contributions that are used to
satisfy the minimum contribution requirements shall be treated as matching
contributions for purposes of the actual contribution percentage test and other
requirements of Section 401(m) of the Code.

        2 Direct Rollovers of Plan Distributions. (a) Effective Date.  This
Section 2 shall apply to distributions made after December 31, 2001.

(b) Modification of Definition of Eligible Retirement Plan. For purposes of the
direct rollover provisions in Section 7.5 of the Plan, an eligible retirement
plan shall also mean an annuity contract described in Section 403(b) of the Code
and an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Section 414(p) of the
Code.

            IN WITNESS WHEREOF, the Company has caused this Fourteenth Amendment
to be executed on December 19, 2002.
 
 
 
 

UAL CORPORATION /s/ Francesca M. Maher APPROVED BY:  AIR LINE PILOTS
ASSOCIATION,  INTERNATIONAL /s/ Duane E. Woerth /s/ Paul R. Whiteford Jr.
INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS /s/ Scotty Ford
/s/ S.R. Canale


 
 
 
 
 